Case 0:20-cv-61476-RAR Document 7 Entered on FLSD Docket 08/12/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-civ-61476-Ruiz

 MICHAEL MAGGIO,

                Plaintiff,
 v.

 CONSUMER CAPITAL ADVOCATES, LLC,
 JENSSEN VARELA A/K/A JENNSEN VARELA,

             Defendants.
 _________________________________________/

                                   NOTICE OF SETTLEMENT

        Plaintiff, MICHAEL MAGGIO, by and through the undersigned counsel, hereby notifies

 the Court that the parties have reached a settlement and are in the process of finalizing the written

 settlement agreement.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
Case 0:20-cv-61476-RAR Document 7 Entered on FLSD Docket 08/12/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
 on August 12, 2020 with the Clerk of Court using CM/ECF along with having served all counsel
 of record or pro se parties identified on the service list incorporated herein in the manner specified,
 either via transmission of Electronic filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties not authorized to receive electronically Notice of Electronic
 Filing.




                                                Elliot Kozolchyk, Esq.

                                           SERVICE LIST

 Sally A. Bremiller, Esq.
 The Law Office of Sally A. Bremiller, P.A.
 1900 W. Oakland Park Blvd. #6022
 Ft. Lauderdale, FL 33310
 Phone: 954-281-9998
 Direct: 954-709-4529
 Email: sallyesquire@aol.com

 Attorney for Defendants
